 In extending to you, sir, the greetings of the Government and people of Peru, I have to say how pleased we are that a representative of the third world is presiding over this session of the General Assembly, at a time when the international atmosphere is rife with signs of regression. I am convinced that, imbued with the valiant tradition of autonomy to which Bangladesh has been faithful since its dramatic attainment of independence, you will be able to guide the deliberations of this forum in the best and most just way.
I should also like to express my country's appreciation of the firm yet gentle guidance given to this Assembly during its historic fortieth session by the experienced Spanish diplomat, Ambassador Jaime de Pinies.
I do not believe that the fact of being a compatriot and, more than a colleague, a disciple, of our Secretary-General should inhibit me from associating Peru with the warm tributes paid to him by all the Members of the United Nations for his far-reaching, sustained efforts on behalf of international peace, security and development. For five years now a good part of our common hopes have been reposed in him and he has discharged that enormous responsibility not only with wisdom and intelligence but also with noteworthy distinction, in circumstances that have frequently been adverse.
From the balance sheet of statements made by some hundred Heads of State on the occasion of the fortieth anniversary of the United Nations at the last General Assembly, a shared vision of disturbing trends at the international level emerges. On that occasion President Alan Garcia of Peru speaking from this same rostrum, drew the international community's attention to the existence of problems of exceptional seriousness, such as the foreign debt, the arms race, drugs trafficking and terrorism, which threaten the survival of states and undermine the very basis of world coexistence, and which are certainly a reflection of the present unjust international order, of the deterioration of the system of multilateral co-operation and its growing replacement by power politics.
The year gone by reveals the worsening of such problems, and the consequent need to insist that they be dealt with and to issue a call for action. Peru sees a new turn of events in which confrontation between the blocs of world power has ceased to be exclusively strategic and military, but increasingly technological in nature and directly and more deeply related to the economic system of world domination.
The big nations, because of the demands of that confrontation, encourage expenditures and large deficits in their own economies, which, in the last analysis, need to be financed by any means possible, thus increasing the cost of money and making the economic system that they control function as a giant suction mechanism.
In this new model of domination, based on an unproductive creditor mentality through rates of interest, the way in which loans are allocated and the predominance of a national currency as the basis of international liquidity are at the root of the burgeoning debt and of the absurd situation in which the developing world is financing the struggle between the big Powers for international power at the cost of the poverty of our peoples.
NS/at	A/41/PV.5
17
(Mr. Wagner Tizon, Peru)
Given this situation, the Peruvian Government took a historic decision, the validity of which has asserted itself increasingly on the international field, where no one doubts that it is not right to satisfy transnational capital with the sacrifice of our peoples and that it is irrational to enter into new loans only to pay prior interest and debts.
The Peruvian Government has established the principle that, as we are paid for our exports and labour, thus shall we pay our debt without sacrificing the development and basic needs of our people, and in a measure of sovereign reaffirmation we set a ceiling of 10 per cent of our export income for debt-servicing. Thus we have been able to implement an independent and national economic policy which has made it possible for us to avoid a decline in the value of our currency, to reduce inflation, to lower interest rates, to reactivate the economy and employment, and to stimulate social expenditure by the State.
This decision has been answered by the International Monetary Fund, which declared Peru ineligible for new credits from that institution. The fact that the Monetary Fund continues to use anachronistic criteria to apply that measure is a demonstration of its persistence in ignoring the seriousness of the problem of the foreign debt.
On the other hand, the international community, fully aware of the explosive political nature of the problem, has chosen to inscribe the question of the foreign debt crisis and development on the agenda of the General Assembly, thus recognizing the competence of the United Nations to seek a just, effective and lasting solution.
The debt today characterizes the historic stage when the transnational creditors and seeking to lead our countries towards extreme dependence, preventing them not only from defining the priorities of their development processes, but also from drawing up their own political plans.

The foreign debt is therefore a retrograde step in the evolution of international relations because it tends to neutralize the State in its very essence.
This situation obliges us to make a profoundly political assessment of the duty of the United Nations to oversee the future of the international community and to stem a trend which is so anarchic as to be a destructive element in the very system of international relations.
The warning that the President of Peru sounded a year ago on the dangerous threat that drugs trafficking poses to contemporary civilization and the primary responsibility of the consumer countries was welcomed and confirmed by leaders the world over, and has become a central subject of national debate and a central subject in the political life of world consumer centers. Convinced that in order to confront this scourge, joint action is necessary Peru has entered into bilateral agreements with neighboring countries and at the Andean level we have promoted and signed the Rodrigo Lara Bonilia Convention, which bears the name of the Colombian minister, martyr in the struggle against drugs trafficking and which is open to accession by other Latin American countries.
Furthermore, my country carried out the so-called Candor Operations, which struck a harsh blow at drugs traffickers by destroying sophisticated clandestine laboratories, landing strips, and by capturing planes and boats as well as modern weaponry in order to fulfill the commitment assumed by my country towards the youth of the world.
With the moral authority conferred upon us by these actions, we urge the adoption of effective measures in the great consumer centers, as demand in those centers is primarily responsible for the existence of the narcotics traffic in accordance with the old economic law that demand creates its own supply.
In disarmament debates we can see that in this nuclear era our civilization, for the first time in history, is coexisting with the means of its own destruction.
This threat is more imminent today for two reasons. First, because the balance of terror, always precarious but thus far a real balance, is being bypassed in the strategic concepts of the super-Powers, while delays, in their arms-control talks have become disconcertingly long.
Secondly, because the planned leap towards the militarization of outer space would not only exponentially expand the nuclear threat and its cost, but in certain sectors is being adduced as an anti-nuclear panacea.
This bring us into an extraordinarily unstable international situation in which disarmament efforts may be frozen altogether, and in which the process of conventional and regional disarmament is also held back.
Peru is not a nuclear country, nor does it wish to become one. Fortunately, Latin America has with great foresight chosen the path of denuclearization. This is why we firmly ask that the super-Powers do their duty towards mankind's future by halting the arms race and dismantling their nuclear arsenals.
This is what mankind wants. This was the appeal made from Harare by the 101 Heads of state of the Non-illigned Movement. This is the demand of the international community represented in this Assembly, which cannot abandon its right and duty to protect life.
When President Alan Garcia took the initiative in July last year in sponsoring a regional agreement to limit the procurement of arms, which has already received valuable support from neighboring countries, and when he announced then, as he also announced two months ago, a unilateral reduction of arms purchases, he was doing no more than to translate into reality in the context of Latin America that which we are seeking from the nuclear Powers - the right to life and development* We want to give a new dimension to defense needs on the basis of new concepts of regional security, based on a system of relations characterized by the dynamics of co-operation and not of conflict, thereby providing what is needed for the well-being of our people.
That is why Peru also offered to be headquarters of the United Nations Regional center for Peace, Disarmament and Development, which can foster in Latin America a collective regional awareness of those objectives, which are of universal interest.
Terrorism is today another irrational phenomenon, which the international community must tackle with resolve. Our primary obligation must be to reach, within the framework of the United Nations, legally binding agreements clearly dissociating States from terrorist activities, whether overt or covert, and effectively punishing those who promote terrorism. Unless that first goal is achieved, the political objective of the systematic blackmail and destabilization pursued by international terrorism will be promoted whether through contributing to the erosion of democratic societies and their replacement by repressive police States or through the collapse of the international legal order as people take the law into their own hands.
In Peru, which has for some years suffered from the criminal action of terrorism as a misguided tool used to advance alleged social demands, our policy is clear: energetically to combat that armed fanaticism, but within the framework of law and respect for human rights, and if human rights are violated to punish in an
 exemplary manner those responsible, in such a way as to maintain intact our democratic order.
Therefore, it has always been disappointing that some democratic States represented here permit - in a mistaken interpretation of freedom of opinion -expressions of support, however insignificant, for those that have chosen the path of fratricidal violence in a democracy as bread and pluralist as Peru's. This grave legal and moral distortion must be corrected. We urge democratic countries to rectify their legislation, and we urge the international community to adopt clear norms repudiating those absurdly lenient attitudes towards crime and destruction.
I referred to those grave problems because I sincerely believe that they all have alarmingly destructive consequences which no State can confront alone, and because they really amount to a global crisis in international relations resulting in a weakening of the system of multilateral co-operation, a resurgence of power politics, the erosion of the international legal order, a recrudescence of local conflicts and a sharpening of the crisis in North-South relations.
In this context it is clear that the so-called crisis of multilateralism is much more than a crisis of one form of international co-operation. What is at stake is the very validity of the system of co-operation and collective security, the alternative being to have to accept the legitimization of power as an instrument of international politics.
That is why, in the specific context of the United Nations, any reform must strengthen the first of those two options - that is, the Organization's role as the body responsible for promoting peace, security, co-operation and the solution of the problems of development in a framework of responsibility and collective action. In that regard, any reform to improve the efficiency of the United Nations and to make more democratic the taking of decisions can only be welcomed by the international community. But if the Organization's distressing financial problems led us into situations that were incompatible with making the system more democratic, we should have no hesitation in choosing a more democratic and independent, but at the same time more austere, system giving no State decision-making power over the Organization's fate on the basis of its economic contribution.
Present conditions demand that international peace and security be strengthened. In the Middle East the continuation of the conflict and the delay in starting a process of negotiations serve only to increase violence. A just and lasting solution, with rights and guarantees for all, can be based only on the merging of three substantive elements: the recovery by the Palestinian people of all its rights, including the right to form its own free and sovereign State; withdrawal from all occupied territories* and recognition of the right of Israel and all the States of the area to live in peace within secure and internationally recognized borders, in accordance with the provisions of General Assembly and Security Council resolutions.
Complying with the principle of non-intervention is a basic obligation of international coexistence and the indispensable partner of the right to self-determination .
We are in favor of an urgent solution in Afghanistan, through the withdrawal of all foreign troops and respect for the independence and non-alignment of the Afghan people. Similarly, we support the immediate withdrawal of foreign occupation forces from Cyprus and its right to sovereignty and territorial integrity. We propose a negotiated political solution in Kampuchea, including the prompt withdrawal of foreign troops and the safeguarding of its national integrity and independence.
In Central America acts of intervention constitute the main obstacle to the peace efforts of the Con tad or a Group and the Support Group. But Contadora is committed before history to peace in Central America, and its efforts will not cease. It is essential to continue to work for the establishment of conditions conducive to peace agreements. It is therefore essential that an end be put to all acts of intervention, coercion and harassment that can rekindle violence and cause an escalation of the conflict.
In the context of that serious problem the Peruvian Government clearly reaffirms its solidarity with the people and Government of Nicaragua with regard to any act of intervention or aggression. we demand an immediate end to the military and paramilitary activities in and against Nicaragua and respect for international legality, as enshrined in the recent advisory opinion of the Inter national Court of Justice.
In the South Atlantic the continuation of the British military presence in the Malvinas and the permanent danger of an escalation of tension make it essential that the negotiations called for by the General Assembly start soon with a view to reaching a definitive solution to the problem, with respect for the inalienable rights of Argentinian sovereignty.
In southern Africa the last battles against colonialism and racism are being waged. The peoples and nations of sisterly Africa must know that not only history is on their side; they also have with them all of us who uphold racial equality and the right to independence and the freedom of peoples.
As an expression of that militant solidarity, the Government of Peru has established diplomatic relations with the South West Africa People's Organization (SWAFO), which is in the vanguard of the struggle and the legitimate representative of the people of Namibia. Peru's participation in the machinery for action created in Harare bears witness to the fact that we likewise fully join in the commitment made at the eighth Summit Conference of the non-aligned countries to give all the support and help necessary to SWAFO, the liberation movements of South Africa and the front-line States in a struggle in which - however much it may be impeded by selfishness, arrogance and obduracy - victory is now seen on the horizon. We are deeply concerned at the negative trend in the international situation. None the less, we are encouraged by the conviction that we are not alone in our struggle, we see ever growing political trends within the industrialized countries against war, the use of force and acts of intervention - in other words, against any type of imperialist action. But the greatest encouragement canes from our own strength, from our peoples, from their indomitable fight for a more just, more free world, from their capacity to sacrifice, to do without, in order to uphold our struggle for economic independence and from our potential for collective action as a factor of social change in international relations.
We, the non-aligned countries, constitute an important force in the present-day world. The fact that the Yalta and Potsdam Agreements did not remain petrified in time, that the cold war did not succeed in dividing the world into rigid zones of influence, that colonialism did not live on in the dreams of the colonizers, that the United Nations ceased to be the exclusive instrument of the Powers is largely thanks to the role played by the Non-Aligned Movement in its 25 years of existence.
The Eighth Conference of Heads of State or Government of Non-Aligned Countries, held in Zimbabwe, strengthened this process and reaffirmed the full validity of the Non-Aligned Movement as a valid choice for our peoples in reaffirming their independence and asserting their destiny. It is more necessary than ever before that the non-aligned countries, most of which have experienced a colonial past and which are now confronting an unequal structure of political and economic power, fulfill the historic duty of bolstering our unity and overcoming the problems that stand between our peoples and the better and more just world to which they aspire.
Peru is fully committed and dedicated to that shared undertaking in brotherly solidarity with all the peoples of the world with whom we share the same devotion to peace, freedom, democracy and justice.
